DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to Imamatsu in view of Buljore are moot as they are not relied upon in the current rejection.
With regards to applicants assertion that Bos (US 2013/0157637 A1) not curing the deficiencies in the Imamatsu reference, and therefore not disclosing:
Wherein the configuration and/or control channel is realized via a side channel, wherein the side channel is realized by using the auxiliary device, and wherein the side channel is established only temporarily using an access technology available to the 
The disclosure of Bos is directed to a method and system for updating software of a plurality of user equipments either wirelessly or over a wired connection, par.[0015 – 0016]). The system makes use of a “device update server” e.g. a “auxillary device” that is capable of pushing to the mobile devices the latest configuration/software updates, for devices that have older configurations or have never been updated (par.[0015 – 0016]). Furthermore, the “device update server” is configured to use either a cellular network connection to push out the updates, or more readily an NFC, Bluetooth, WiFi-Direct, or wired connection to transmit the software updated. In the example embodiment, the auxiliary device uses Near Field Communication to transmit an update to the mobile device, after which the mobile device enters an idle state, or is provisioned for a user for personal use (par.[0017 – 0019]). In either the idle state wherein the UE is not in active communication with the network or when the mobile is provisioned the configuration/control channel is in a transitory state and is only used for updating the mobile device, and when finished is disconnected. In the idle state the mobile is allowed to save battery power, and send signalling to the network, but does not receive signalling from the network. If the mobile is provisioned it would be removed from the update rack and NFC, Bluetooth, Wired, and even Wi-Fi Direct would cease because of the physical limitation of those data transmission standards. Therefore, the disclosure of Bos does indeed disclose “ Wherein the configuration and/or control channel is realized via a side channel, wherein the side channel is realized by using the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos (US 2013/0157637 A1) in view of  Lasrsson et al. (US 2008/0141239 A1) and further in view of 
Regarding claims 1 and 12, Bos discloses a communications method and non-transitory computer readable medium having processor executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate for a user equipment to:
receiving, by the user equipment, at least one software component or software module or configuration information via a configuration and/or control channel between the user equipment and a telecommunications network (par.[0008] discloses provisioning a mobile device which has or may have not been in use by users, such that, the mobile device may be configured with first-day firmware and software which would need to be updated. See e.g. “The device manufacturers do not automatically send (e.g., push) the updated software to previously-shipped devices.  As a result, when a mobile device is provisioned to the user, the feature set present on a mobile device having the initially-installed software package is out-of-date”. Fig.2 provides an example of an update server, which can transmit an update over a control/configuration channel. See e.g. fig.4 element 414);
wherein the user equipment has a first set of communication capabilities related access-stratum capabilities of the user equipment, non-access stratum capabilities of the user equipment and/or other communication services of the user equipment 
wherein the at least one software component or software module or configuration information is related to a second set of communication capabilities, (par.[0008] which discloses modifying the original feature set to an enhanced or upgraded features set, which has not yet been installed on the mobile device), the second set of communication capabilities being related to access-stratum capabilities of the user equipment and/or to non-access-stratum capabilities of the user equipment and/or to other communication services of the user equipment (par.[0008] as discussed previously, the feature set, would ordinarily at the time of the filing of this application include features for data transmission/reception between the mobile and base station, e.g. access stratum, non-access stratum which deals with MME and mobility, or other communications services); and
wherein the configuration and/or control channel is realized via a side channel (fig.2 and par.[0025 – 0026] discloses that the mobile update is transmitted to the mobile device over Bluetooth, WiFi Direct, or NFC, which are wireless technologies that can be used in addition to traditional cellular technologies), wherein the side channel is realized by using an auxiliary device (fig.2 teaches that the update server, which is not a base station with which the mobile device would perform LTE, UMTS, GSM communications is used for transmitting the software updates, par.[0024] which recites, in part, “For example, the device update server 104 and/or the provisioning server 106 
activating the second set of communication capabilities (fig.4 element 416 which discloses after the updated software has been sent to the mobile device, the software of the mobile device is updated. Par.[0049]).
While the disclosure of Imamatsu substantially discloses the claimed invention it does not explicitly disclose wherein the second set of communication capabilities corresponds to a different radio access technology and/or a different generation of radio access technology relative to the first set of communications;

In an analogous art, Larsson discloses wherein the second set of communication capabilities corresponds to a different radio access technology and/or a different generation of radio access technology relative to the first set of communications (fig.2 and par.[0027 – 0028] discloses identifying a download that for a secondary RAT-X); and 
wherein based on activating the second set of communications capabilities, enhanced and/or modified communication of the user equipment with the telecommunication network is enabled relative to the first set of communication capabilities (par.[0001 – 0002] discloses upgrading the functionality of a particular RAT which the device supports).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the software update methods as discussed in Bos with the over-the-air software update methods as discussed in Larsson. The motivation/suggestion would have been to allow for software to be updated using out-of-band technologies for a plurality of functions that is idle or has not been used without having to take the mobile device to a service center for an update (Larsson: par.[0002]). 

Regarding claim 3, Bos discloses wherein the configuration and/or control channel is realized via a side channel, and/or via a bootstrapping channel (par.[0019 and 0026]).
Regarding claim 8, Imamatsu discloses a telecommunications network comprising at least one access entity,
transmitting, to the user equipment, at least one software component or software module or configuration information via a configuration and/or control channel between the user equipment and a telecommunications network (par.[0008] discloses provisioning a mobile device which has or may have not been in use by users, such that, the mobile device may be configured with first-day firmware and software which would need to be updated. See e.g. “The device manufacturers do not automatically send (e.g., push) the updated software to previously-shipped devices.  As a result, when a mobile device is provisioned to the user, the feature set present on a mobile device having the initially-installed software package is out-of-date”. Fig.2 provides an example of an update server, which can transmit an update over a control/configuration channel. See e.g. fig.4 element 414);
wherein the user equipment has a first set of communication capabilities related access-stratum capabilities of the user equipment, non-access stratum capabilities of the user equipment and/or other communication services of the user equipment (par.[0008] as discussed previously with regard to a non-provisioned mobile device, wherein the mobile has day-1 factory installed software/firmware that has yet to be updated. This software/firmware corresponds to access-stratum capabilities, non-access stratum capabilities, and/or other communications services).

wherein the configuration and/or control channel is realized via a side channel (fig.2 and par.[0025 – 0026] discloses that the mobile update is transmitted to the mobile device over Bluetooth, WiFi Direct, or NFC, which are wireless technologies that can be used in addition to traditional cellular technologies), wherein the side channel is realized by using an auxiliary device (fig.2 teaches that the update server, which is not a base station with which the mobile device would perform LTE, UMTS, GSM communications is used for transmitting the software updates, par.[0024] which recites, in part, “For example, the device update server 104 and/or the provisioning server 106 may be located at a central office of a wireless communications provider, at a mobile device manufacturer location, at a central information technology center, etc., while the rack 102 is located at a retail point-of-sale (e.g., a brick-and-mortar store) or a satellite (e.g., remote) information technology office”), and wherein the side channel is 
activating the second set of communication capabilities (fig.4 element 416 which discloses after the updated software has been sent to the mobile device, the software of the mobile device is updated. Par.[0049]).
While the disclosure of Imamatsu substantially discloses the claimed invention it does not explicitly disclose wherein the second set of communication capabilities corresponds to a different radio access technology and/or a different generation of radio access technology relative to the first set of communications;
wherein based on activating the second set of communications capabilities, enhanced and/or modified communication of the user equipment with the telecommunication network is enabled relative to the first set of communication capabilities.

wherein based on activating the second set of communications capabilities, enhanced and/or modified communication of the user equipment with the telecommunication network is enabled relative to the first set of communication capabilities (par.[0001 – 0002] discloses upgrading the functionality of a particular RAT which the device supports).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the software update methods as discussed in Bos with the over-the-air software update methods as discussed in Larsson. The motivation/suggestion would have been to allow for software to be updated using out-of-band technologies for a plurality of functions that is idle or has not been used without having to take the mobile device to a service center for an update (Larsson: par.[0002]).
Regarding claim 13, Bos discloses wherein the side channel uses an access technology different from access technology used for either the first set of communication capabilities or the second set of communication capabilities (see rejection of claim 1 and 8 above).
Regarding claim 14, Bos discloses wherein the bootstrapping channel corresponds to a default communication capability of the user equipment with the telecommunications network, the bootstrapping channel using an access technology 
Regarding claim 15, Bos discloses wherein the auxillary device is a personal computer (fig.1 a system which comprises an update server 104, said update server which could be a personal computer. See e.g. fig.5 and in particular par.[0056 – 0057] which describes the server apparatus as having a mouse, touchscreen, track pad, and LCD display a printer, and speakers. Which are items that are commonly associated with a personal computing device). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos and Larsson as applied to claim 1 above in view of Appiah et al. (US 2009/0007091 A1).
Regarding claim 4, the disclosure of Bos teaches updating a software version and a device identification but is silent regarding a vendor identification information.
In an analogous art, Appiah discloses a device and vendor identification information; and a device identification information (par.[0024 – 0025] discloses a software updated from a server, wherein the telephone device, transmits a device type identifier, a vendor identifier, a model identifier).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the update methods as discussed in Imamatsu and Larsson, with the identification information as discussed in Appiah. The motivation/suggestion would have been to allow an update server to uniquely identify a device and it current configuration (Appiah: par.[0025]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos and Larsson, in view of Hoffman (US 6,622,017 B1).
Regarding claim 5, the disclosure of Bos teaches wherein transmission of the at least one software component or software module, or configuration information is initiated and/or invoked, but does not disclose it being invoked based on a triggering information, the triggering information being at least one out of the following:
a downlink link;
hyperlink on a web page; or 
a scan code.
In an analogous art, Hoffman discloses the triggering information being at least one out of the following:
a downlink link;
hyperlink on a web page; or 
a scan code (Col.3 lines 4-8 discloses that the terminal has a web page that allows for a user to select packages and features for download form the carrier).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bos and Larsson with the methods as discussed in Hoffman. The motivation/suggestion would have been to allow a user to select a particular package to download to their particular handset.

Regarding claim 7, Hoffman discloses the method according to claim 1, wherein the second set of communication capabilities depends on a subscription profile or subscription information associated with or related to the user equipment and/or .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar (US 2010/0234008 A1)
Volpe (US 2019/0180869 A1)
Hansson (US 6,023,620 B1)
Rojestal (US 6,074,435 B1)
Zhang (US 2001/0049263 A1)
Marran (US 6,549,770 B1)
Minear et al. (US 2003/0143991 A1)
Haller et al. (US 2003/0143952 A1)
Riordan (US 2003/0163551 A1)
Majmundar et al. (US 2004/0018831 A1)
Lindoff et al. (US 2009/0068969 A1) par.[0057]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411